Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 1 of 36 Page ID #:1375

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                         September 29, 2020
Case No.     2:19-cv-03212-SVW-GJS                                           Date
Title
             National Rifle Association of America et al. v. City of Los Angeles et al.



 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                                N/A
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                         N/A                                                       N/A
 Proceedings:            ORDER GRANTING IN PART PLAINTIFFS’ MOTION FOR
                         ATTORNEY’S FEES [52] AND GRANTING APPLICATION FOR COSTS
                         [51]

   I.      Introduction

        On April 24, 2019, Plaintiffs National Rifle Association of America (NRA) and pseudonymous
Plaintiff John Doe brought First and Fourteenth Amendment claims under 42 U.S.C. § 1983 against
Defendants City of Los Angeles (“the City” or “Defendant”), Mayor Eric Garcetti, and City Clerk Holly
Wolcott. Dkt. 1. Plaintiffs challenged Ordinance No. 186000, which required that contractors with the
City disclose sponsorships or contracts with the NRA. See id. at 12-13; id., Ex. 9. Plaintiffs moved for
a Preliminary Injunction, Dkt. 19, and the City moved to dismiss, Dkt. 15. The Court resolved both
motions on December 11, 2019. Dkt. 34. The parties then stipulated to a permanent injunction, which
the Court entered on February 5, 2020. Dkt. 45, 48. The City agreed to repeal the ordinance, cease
enforcement activity, and notify contractors who submitted disclosures. Dkt. 48.
        Plaintiffs now seek to recover $472,760.50 in attorney’s fees under 42 U.S.C. § 1988. Dkt. 52.
For the reasons articulated below, the Court GRANTS IN PART Plaintiffs’ motion for attorney’s fees in
the reduced amount of $143,160.74. Plaintiffs have also applied to tax $1,073.55 in costs. Dkt. 51.
The Court GRANTS Plaintiffs’ application for costs.
   II.     Legal Standard
       “[P]rivate enforcement of civil rights legislation relies on the availability of fee awards.”
Moreno v. City of Sacramento, 534 F.3d 1106, 1111 (9th Cir. 2008). For this reason, Congress enacted




                                                                                                  :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                     Page 1 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 2 of 36 Page ID #:1376

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                      September 29, 2020
Case No.     2:19-cv-03212-SVW-GJS                                            Date
Title
             National Rifle Association of America et al. v. City of Los Angeles et al.


a fee-shifting statute for prevailing parties in civil rights cases. Under 42 U.S.C. § 1988(b), “[a] district
court, ‘in its discretion, may allow the prevailing party’ in a civil rights action ‘a reasonable attorney’s
fee.’” Vargas v. Howell, 949 F.3d 1188, 1194 (9th Cir. 2020) (quoting 42 U.S.C. § 1988(b)).

         To assess whether a fee request is reasonable, courts apply a two-step analysis referred to as the
“‘lodestar’ method.” Id. (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)). First, “the court must
start by calculating the lodestar amount, which is the ‘number of hours reasonably expended on the
litigation multiplied by a reasonable hourly rate.’” See Chaudhry v. City of Los Angeles, 751 F.3d
1096, 1110 (9th Cir. 2014) (citing Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)). The party
requesting attorney’s fees has the burden to establish the reasonableness of both its hours and its rates.
See id. (“Fee applicants have the burden of producing evidence that their requested fees are ‘in line with
those prevailing in the community for similar services by lawyers of reasonably comparable skill,
experience and reputation.”); Gonzalez v. City of Maywood, 729 F.3d 1196, 1202 (9th Cir. 2013)
(citation omitted) (“The prevailing party has the burden of submitting billing records to establish that the
number of hours it has requested are reasonable.”).

         “Second, ‘[t]he district court may … adjust [the lodestar] upward or downward based on a
variety of factors.” Gonzalez, 729 F.3d at 1202 (quoting Moreno, 534 F.3d at 1111). The Ninth
Circuit has “identified no fewer than 12 factors to be considered.” Vargas, 949 F.3d at 1194-95
(citation and quotation marks omitted).

         “A party who prevails on a claim under § 1983 is entitled to reasonable attorney’s fees unless
special circumstances would render such an award unjust.” Chaudhry, 751 F.3d at 1110 (citations
omitted). However, “fee awards are not negotiated at arm’s length, so there is a risk of
overcompensation.” Moreno, 534 F.3d at 1111. A district court therefore has “discretion in
determining what fees are ‘reasonable.’” Chaudhry, 751 F.3d at 1110 (citing Hensley, 461 U.S. at 433).
The district court’s “familiarity with the case allows it to distinguish reasonable from excessive fee
requests.” Moreno, 534 F.3d at 1116.

         A district court has considerable flexibility in how it chooses to analyze a prevailing party’s fee
request. It can make hour-by-hour deductions or across-the-board percentage cuts to hours claimed or
to the final lodestar figure. See Gonzalez, 729 F.3d at 1203.




                                                                                                 :
                                                             Initials of Preparer
                                                                                     PMC

                                           CIVIL MINUTES - GENERAL                                   Page 2 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 3 of 36 Page ID #:1377

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                      September 29, 2020
Case No.      2:19-cv-03212-SVW-GJS                                           Date
Title
              National Rifle Association of America et al. v. City of Los Angeles et al.


         That flexibility has some limits. A district court “must give some concise but clear explanation
of how it came up with the amount.” Vargas, 949 F.3d at 1195 (quoting Moreno, 534 F.3d at 1111)
(cleaned up). “[T]he larger the difference between the fee requested and the fee awarded, the ‘more
specific articulation of the court’s reasoning is expected.’” Id. A district court errs by “double
counting the reduction in hourly rate for some tasks.” Moreno, 534 F.3d at 1115. Finally, the district
court may not impose a reduced rate based solely on its own “experience and knowledge,” Gonzalez,
729 F.3d at 1206, or a “court-wide policy … of holding the line,” Moreno, 534 F.3d at 1115; rather,
such a reduction must be based on “evidence of prevailing market rates,” Gonzalez, 729 F.3d at 1206.

   III.     Step One: Reasonable Hours and Rates
            a. Rates
          Fee applicants have the burden of producing evidence that their requested fees are ‘in line with
those prevailing in the community for similar services by lawyers of reasonably comparable skill,
experience and reputation.” Chaudhry, 751 F.3d at 1110. “The hourly rate for successful civil rights
attorneys is to be calculated by considering certain factors, including the novelty and difficulty of the
issues, the skill required to try the case, whether or not the fee is contingent, the experience held by
counsel and fee awards in similar cases.” Moreno, 534 F.3d at 1114 (citation omitted).

          Plaintiffs provided the following schedule of rates for their personnel. Dkt. 52-1, at 11.

 Billing Professional        Title                                        Hourly Rate
 C.D. Michel                 Senior Partner                               $650.00
 Joshua R. Dale              Managing Partner                             $550.00
 Anna M. Barvir              Associate 6/Special Counsel/Partner          $475.00
 Sean A. Brady               Associate 6/Special Counsel/Partner          $475.00
 Konstadinos T. Moros        Associate 4                                  $375.00
 Alexander A. Frank          Associate 3/Associate 4                      $350.00
 Tiffany D. Cheuvront        Associate 2                                  $325.00
 Imran H. Khundkar           Staff Attorney                               $300.00
 Laura Palmerin              Paralegal                                    $170.00
 Law Clerks                  Law Clerks                                   $170.00




                                                                                                :
                                                             Initials of Preparer
                                                                                     PMC

                                           CIVIL MINUTES - GENERAL                                  Page 3 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 4 of 36 Page ID #:1378

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                      September 29, 2020
Case No.     2:19-cv-03212-SVW-GJS                                            Date
Title
             National Rifle Association of America et al. v. City of Los Angeles et al.


         To support these rates, Plaintiffs cite to a declaration from a fees expert in an unrelated police
misconduct case, see Dkt. 52-4, Declaration of Anna M. Barvir, Ex. D, at 3-7, and a products liability
case from this District finding that hourly rates between $485 and $750 were reasonable, see Chambers
v. Whirlpool Corp., 214 F. Supp. 3d 877, 899 (C.D. Cal. 2016).

          The Court is not satisfied that this limited evidence demonstrates the reasonableness of
Plaintiff’s requested rates in this case. However, the City has done no more than cite to another district
court case that approved lower rates for less experienced attorneys. Dkt. 55, at 17-18 (citing Antuna v.
Cty. of Los Angeles, 2016 U.S. Dist. LEXIS 189152 (C.D. Cal. 2016)).

         The Ninth Circuit has reversed a district court for imposing an across-the-board rate reduction
without “mak[ing] a finding as to the reasonable hourly rate for each of Plaintiffs’ attorneys … based on
‘the prevailing market rates in the relevant community.’” Gonzalez, 729 F.3d at 1206 (citation
omitted). The Ninth Circuit has warned that district courts should not “set the fee based on speculation
as to how other firms would have staffed the case.” Moreno, 534 F.3d at 1114.

          The record provided by the parties in this case is insufficient for the Court to conduct the
inquiry envisioned by the Ninth Circuit. While the Court has concerns about whether “the novelty and
difficulty of the issues” and “the skill required to try the case” support Plaintiffs’ requested rates,
Moreno, 534 F.3d at 1114-15, especially given the high rates charged by their less experienced
attorneys, the Court concludes that its concerns are appropriately addressed in assessing the
reasonableness of hours billed. Therefore, the Court will accept Plaintiffs’ rate schedule for the limited
purpose of resolving this fee request.

           b. Hours
        When assessing the reasonableness of hours billed by a prevailing party, a district court may
make cuts when the “billing records … include hours that could not reasonably be billed to a private
client.” Gonzalez, 729 F.2d at 1203. Given the Court’s experience with similar cases and its
familiarity with this case, “the district court is in the best position to discern what work was
unnecessary.” Vargas, 949 F.3d at 1199 (quoting Ingram v. Oroudjian, 647 F.3d 925, 928 (9th Cir.
2011)). A district court may apply “hour-by-hour” cuts or, when facing a “massive fee application”
such as this one, may apply “across-the-board percentage cuts.” Gonzalez, 729 F.3d at 1203.




                                                                                                :
                                                            Initials of Preparer
                                                                                     PMC

                                          CIVIL MINUTES - GENERAL                                   Page 4 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 5 of 36 Page ID #:1379

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                     September 29, 2020
Case No.     2:19-cv-03212-SVW-GJS                                           Date
Title
             National Rifle Association of America et al. v. City of Los Angeles et al.




       Here, Plaintiffs seek to recover for 865.8 hours of work on the merits plus 110.8 hours for this
motion. Barvir Decl., Ex. C. Plaintiffs apportion these hours to the phases of this litigation as follows:

                       Drafting Complaint and Developing Case: 136.9 hours
                       Motion Practice: 479.2 hours
                       Discovery: 17.9 hours
                       Trial Preparation: 75.6 hours
                       Settlement: 111.7 hours
                       Case Management: 44.5 hours
                       Attorney’s Fees Motion: 110.8 hours

Id. After reviewing Plaintiffs’ billing records, see Declaration of Haydee Villegas, Ex. A, Dkt. 52-10,
the Court concludes for the reasons explained below that reductions are warranted for excessive and
duplicative billing at the complaint, motion practice, and settlement phases, and that across-the-board
reductions are appropriate for inadequate documentation and overall quality.

                      i. Phase-Specific Cuts
                            1. Duplicative and Excessive Billing for Complaint and Motion Practice
        Plaintiffs seek to recover for 136.9 hours spent on “Pre-Litigation Work, Drafting Complaint,
Building the Case” for a total of $48,238.50 in fees. Barvir Decl., Ex. C.

 Timekeeper      Rate         Complaint Hours       Total Amount Billed
 Barvir          $475.00      25.8                  $12,255.00
 Brady           $475.00      7.7                   $3,657.50
 Cheuvront       $325.00      63.4                  $20,605.00
 Dale            $550.00      0.0                   $0.00
 Frank           $350.00      9.3                   $3,255.00
 Khundkar        $300.00      4.3                   $1,290.00
 Michel          $650.00      5.6                   $3,640.00
 Moros           $375.00      0.0                   $0.00




                                                                                              :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                 Page 5 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 6 of 36 Page ID #:1380

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                     September 29, 2020
Case No.     2:19-cv-03212-SVW-GJS                                           Date
Title
             National Rifle Association of America et al. v. City of Los Angeles et al.


 Palmerin        $170.00     2.4                    $408.00
 Clerks          $170.00     18.4                   $3,128.00
 TOTAL           --          136.9                  $48,238.50

Barvir Decl., Ex. C.

        Plaintiffs are seeking to recover for 479.2 hours spent on motion practice for a total of
$187,587.50 in fees. Barvir Decl., Ex. C.

 Timekeeper      Rate        Motion Practice Hours        Total Amount Billed
 Barvir          $475.00     186.9                        $88,777.50
 Brady           $475.00     80.4                         $38,190.00
 Cheuvront       $325.00     82.4                         $26,780.00
 Dale            $550.00     0.4                          $220.00
 Frank           $350.00     45.3                         $15,855.00
 Khundkar        $300.00     21.9                         $6,570.00
 Michel          $650.00     1.4                          $910.00
 Moros           $375.00     0.0                          $0.00
 Palmerin        $170.00     17.5                         $2,975.00
 Clerks          $170.00     43.0                         $7,310.00
 TOTAL           --          479.2                        $187,587.50

Barvir Decl., Ex. C.

         These requested fees are excessive and duplicative for two reasons. First, Plaintiffs bill two or
three times for researching the same issues, and for drafting overlapping arguments in the complaint,
motion for preliminary injunction, and opposition to Defendant’s motion to dismiss.

        According to schedules prepared by the City, Plaintiffs seek to recover for 249.5 hours for
work on the motion for preliminary injunction on top of the 136.9 hours billed for work on the
complaint and case development. Chapman Decl., Ex. A, Dkt. 56. As the following entries illustrate,




                                                                                               :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                   Page 6 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 7 of 36 Page ID #:1381

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
                                                                                                            September 29, 2020
Case No.      2:19-cv-03212-SVW-GJS                                                              Date
Title
              National Rifle Association of America et al. v. City of Los Angeles et al.


Plaintiffs’ early work on the case involved researching and developing factual and legal theories that
contributed both to the complaint and the motion for preliminary injunction.

 Date            Timekeeper      Description                                                                         Hours          Amount
                                                                                                                                    Billed
 11/20/2018      Cheuvront       Draft letter to City Council for City of Los Angeles re [REDACTED]. Research        4.60           $1,495.00
                                 cases for addition to first amendment arguments.
 2/13/2019       Cheuvront       Conduct research re City Council member statements for evidence on MPI and          2.00           $650.00
                                 Complaint
 2/13/2019       Barvir          Conduct legal research re [REDACTED] prepare for drafting complaint and MPI         3.70           $1,757.50
                                 sections re compelled speech.
 2/25/2019       Barvir          Receive, review, and analyze [REDACTED] draft attorneys’ notes [REDACTED]           1.10           $522.50
                                 for preparing complaint and motion for preliminary injunction.
 3/14/2019       Cheuvront       Draft remaining complaint and research compelled speech cases and recent cases      2.70           $877.50
                                 on cake bakers, and planned parenthood required disclosures to include.
 4/18/2019       Barvir          Review, revise, and re-draft TDC draft Complaint; conduct legal research as         3.40           $1,615.00
                                 needed to update causes of action; determine whether to include claims for
                                 conspiracy to violate civil rights and due process.
 4/19/2019       Barvir          Draft and revise Complaint; conduct legal research as needed and discuss            5.80           $2,755.00
                                 [REDACTED] AAF; send draft complaint to CDM, TDC, and SAB.
 4/25/2019       Barvir          Review/revise motion for preliminary injunction; draft section re 1A retaliation    5.20           $2,470.00
                                 claim based on Riley’s Farm order; draft other sections based on new research and
                                 comments made by Volokh and others re complaint draft.


Villegas Decl., Ex. A.

         This duplication of effort for the complaint and the motion for preliminary injunction is also
reflected in their substantial overlapping content. As the City points out, several portions of the motion
for preliminary injunction are either substantially derivative of the complaint or rely on the same cases
or points of law. Compare Dkt. 1 ¶¶ 29-49 with Dkt. 19-1, at 3-6 (factual background); compare Dkt. 1
¶ 19 with Dkt. 19-1, at 7-8 (freedom of association claim); compare Dkt. 1 ¶¶ 14-16 with Dkt. 19-1, at
12-13 (targeting argument); compare Dkt. 1 ¶ 18 with Dkt. 19-1, at 14-15 (compelled disclosure);
compare Dkt. 1 ¶ 21 with Dkt. 19-1, at 17 (retaliation); compare Dkt. 1 ¶¶ 25-26 with Dkt. 19-1, at 18-
19 (Equal Protection). Given this overlapping content (and that Plaintiffs worked on both documents
simultaneously), it was duplicative and excessive to bill approximately 249.5 hours for research and
drafting of the motion for preliminary injunction on top of the 136.9 hours already billed for similar
research and drafting of the complaint.




                                                                                                                            :
                                                                         Initials of Preparer
                                                                                                        PMC

                                               CIVIL MINUTES - GENERAL                                                          Page 7 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 8 of 36 Page ID #:1382

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                     September 29, 2020
Case No.     2:19-cv-03212-SVW-GJS                                           Date
Title
             National Rifle Association of America et al. v. City of Los Angeles et al.


          Likewise, this research and drafting should have allowed Plaintiffs to oppose the motion to
dismiss without conducting substantial additional legal research. Yet between May 24, 2019, when the
City filed its motion to dismiss, and June 26, 2019, Plaintiffs billed at least another 80.6 hours for work
on their opposition, see Chapman Decl., Ex. B, beyond the 386.4 hours already spent developing and
researching the same issues. Most entries from this period are for research and drafting. Villegas
Decl., Ex. A at 12-14. That much additional time could not reasonably be billed to a private client on
top of what was already charged given, as explained below, the similarity between the opposition to the
motion to dismiss and the motion for preliminary injunction. See Gonzalez, 729 F.2d at 1203

          Plaintiffs’ opposition to the City’s motion to dismiss is substantially derived from (and in many
places virtually identical to) Plaintiffs’ motion for preliminary injunction. Compare Dkt. 19-1, at 1-3
with Dkt. 24, at 2-3 (factual background); compare Dkt. 19-1, at 7-18 with Dkt. 24, at 11-20 (showing
virtually identical argument section between briefs); compare Dkt. 19-1, at iii-v with Dkt. 24, at iii-v
(table of contents shows overlap in cited cases).

          One of the few research topics relating to the motion to dismiss that Plaintiffs’ billing records
disclose is whether the First Amendment applies. Villegas Decl., Ex. A at 13. The Court recognizes
that Plaintiffs may not have anticipated this argument even when conducting hundreds of hours of legal
research in preparing their complaint and motion for preliminary injunction. However, the Court
concludes that the 80.6 hours reported for work on the opposition is excessive and duplicative because
neither this new issue nor any others would have taken so long to address when 386.4 hours had already
been expended. See Vargas, 949 F.3d at 1199 (quoting Ingram, 647 F.3d at 928) (“[T]he district court
is in the best position to discern what work was unnecessary.”).

           The Court’s second basis for concluding that the hours billed were excessive and duplicative at
the complaint and motion practice phases is that Plaintiffs frequently staffed multiple attorneys to carry
out the same or similar work. While numerous attorneys performed the same tasks related to the same
filings, the billing records often do not reveal how the work differed from similarly described work done
by their colleagues. This is best exemplified by Barvir’s work on the Complaint and Motion for
Preliminary Injunction.

         Appendix A illustrates the amount of work other attorneys had done prior to Barvir appearing
to take primary responsibility for drafting and research on the complaint and motion for preliminary




                                                                                                :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                   Page 8 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 9 of 36 Page ID #:1383

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                      September 29, 2020
Case No.     2:19-cv-03212-SVW-GJS                                            Date
Title
             National Rifle Association of America et al. v. City of Los Angeles et al.


injunction. Other attorneys performed substantial drafting and research to assist with the complaint and
motion for preliminary injunction. Just based on entries including enough information for
categorization, other attorneys billed at least 135.1 hours for research and drafting on the complaint and
preliminary injunction.

          Appendix B illustrates Barvir’s billings for duplicative drafting and research on the complaint
and motion for preliminary injunction. Barvir billed for at least 167.7 hours – a truly enormous number
– for research and drafting to which other attorneys had already contributed over 100 hours.

          The Court concludes that the hours billed at the complaint and motion for preliminary
injunction stage are both excessive and duplicative. See Vargas, 949 F.3d at 1199 (district courts may
reduce excessive or duplicative hours). While diligence ought to be applauded, the number of hours
which Barvir devoted to the complaint and motion for preliminary injunction reflects the luxury of a
practitioner who does not have to answer to paying clients. See Hensley, 461 U.S. at 434 (citation and
quotation marks omitted) (“Hours that are not properly billed to one’s client also are not properly billed
to one’s adversary pursuant to statutory authority.”); Moreno, 534 F.3d at 1111 (“[F]ee awards are not
negotiated at arm’s length, so there is a risk of overcompensation.”). Barvir’s hours by themselves here
“could not reasonably be billed to a private client,” Gonzalez, 729 F.2d at 1203, an issue only
compounded by the large number of hours billed by other attorneys for overlapping work.

          The Court finds that a graduated approach would be appropriate to reduce the excessive and
duplicative billing at the complaint, motion for preliminary injunction, and motion to dismiss phases.
At the complaint stage, a large amount of foundational work is reasonable as attorneys try to understand
the facts and develop their legal theories. In light of the duplication of effort with basic research for the
motion for preliminary injunction around the same time, however, the Court determines that a 35%
reduction for time spent on the complaint is appropriate. At the motion for preliminary injunction
stage, much of the foundational factual and legal research should already be accounted for in the hours
billed for the complaint, so an even greater reduction is warranted. Additionally, the Court finds
Barvir’s billed hours at this stage to be beyond reasonable and duplicative of work performed by other
attorneys, warranting an even deeper cut of 65%. Finally, at the motion to dismiss stage, since most
research had already been done at the complaint and motion for preliminary injunction stage, and the
work on the motion to dismiss largely involved recycling a brief on which attorneys purportedly spent
hundreds of hours, a reduction of 80% is appropriate.




                                                                                                 :
                                                             Initials of Preparer
                                                                                     PMC

                                          CIVIL MINUTES - GENERAL                                    Page 9 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 10 of 36 Page ID #:1384

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
                                                                                                    September 29, 2020
 Case No.       2:19-cv-03212-SVW-GJS                                                     Date
 Title
                National Rifle Association of America et al. v. City of Los Angeles et al.




 Case Phase            Hours                Amount               Percentage            Reasonable            Modified
                       Requested                                 Reduction             Hours                 Amount
 Complaint             136.9                $48,238.50           35%                   89.0                  $31,355.03
 Preliminary           249.5                $103,555.00          65%                   87.3                  $36,244.25
 Injunction
 Opposition to         80.6                 $30,991.50           80%                   16.1                  $6,198.30
 Motion to
 Dismiss
 Unidentified          [149.1]              [$53,041.00]         65%                   [52.2]                [$18,564.35]
 Motion
 Practice 10F




 TOTAL                 616.1                $235,826.00          --                    244.6                 $92,361.93

                               2. Excessive Billing for Settlement
          Plaintiffs recorded 111.7 hours on the settlement. Barvir Decl., Ex. C. The following table
reflects per-person amounts. Id.

 Timekeeper                      Rate                           Settlement Hours                Total Amount Billed
 Barvir                          $475.00                        26.5                            $12,587.50
 Brady                           $475.00                        40.7                            $19,332.50
 Cheuvront                       $325.00                        0.2                             $65.00
 Dale                            $550.00                        3.5                             $1,925.00
 Frank                           $350.00                        10.8                            $3,780.00
 Khundkar                        $300.00                        0.0                             $0.00
 Michel                          $650.00                        8.5                             $5,525.00

1
  The Court has added this number to reflect a discrepancy between the motion practice total provided by Plaintiffs, see
Barvir Decl., Ex. C, and the sum of the separate fee schedules prepared by the City for the motion for preliminary injunction
and opposition to the motion to dismiss, see Chapman Decl., Exs. A-B. Because the smaller number relies on Defendant’s
fee schedules, the Court will give Plaintiff the benefit of the doubt as to these extra hours and apply the lower of the two
percentage reductions for motion practice.




                                                                                                                :
                                                                      Initials of Preparer
                                                                                                 PMC

                                                 CIVIL MINUTES - GENERAL                                            Page 10 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 11 of 36 Page ID #:1385

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                     September 29, 2020
 Case No.    2:19-cv-03212-SVW-GJS                                           Date
 Title
             National Rifle Association of America et al. v. City of Los Angeles et al.


 Moros                     $375.00                    12.3                         $4,612.50
 Palmerin                  $170.00                    1.6                          $272.00
 Clerks                    $170.00                    7.6                          $1,292.00
 TOTAL                     --                         111.7                        $49,391.50

         The Court agrees with the City that it was unreasonable to expend so many hours given the
simplicity of negotiating and finalizing the settlement.

         The settlement was first discussed on December 16, 2019. Chapman Decl. ¶ 3; Villegas Decl.,
Ex. A., at 18. This was just five days after the Court issued its order granting a preliminary injunction.
Dkt. 34. A stipulated judgment was filed on January 31, 2020. Dkt. 45. Defendant represents that the
only reason for the delay was that the City Council was not in session between mid-December and
January 13, 2020, so it was unable to formally repeal the ordinance. Chapman Decl. ¶ 4.

          Plaintiffs provide little detail on how they spent 111.7 hours relating to the settlement.
Plaintiffs generically explain that they were gaming out various contingencies. Dkt. 57, at 9-10.
However, a repeal of the ordinance appeared to give Plaintiffs almost everything they wanted besides
monetary damages. See Dkt. 1, at 20-21. The attorneys who bill the greatest number of hours for
work on the settlement, Barvir and Brady, provide no detail on what aspects of the settlement required
significant research and analysis. Barvir explains that the bulk of her 26.5 hours at this stage were
devoted to “drafting, reviewing, and revising written correspondence, including emails, letters, and
memoranda, for my litigation team and my clients … includ[ing] legal research.” Barvir Decl., at ¶ 74.
Brady explains similarly that most of his 40.7 hours at this stage were spent on “intra-office
correspondence (including email), as well as written correspondence (including email) with opposing
counsel and with my clients” as well as “analyzing legal issues relevant to whether plaintiffs could
settle, analyzing settlement offer terms, and writing intra-office memoranda and client memoranda
regarding settlement negotiations.” Declaration of Sean A. Brady, Dkt. 52-5 ¶ 15. These generic
descriptions fail to justify so much analysis and discussion – and so many memos. The Court
concludes that Plaintiffs have failed to meet their burden to show the hours billed at this stage were
reasonable, and consequently that Barvir and Brady’s combined billing of 67.2 hours on the settlement
was excessive. See Vargas, 949 F.3d at 1199 (quoting Ingram, 647 F.3d at 928) (“[T]he district court is
in the best position to discern what work was unnecessary.”).




                                                                                                :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                   Page 11 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 12 of 36 Page ID #:1386

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                     September 29, 2020
 Case No.    2:19-cv-03212-SVW-GJS                                           Date
 Title
             National Rifle Association of America et al. v. City of Los Angeles et al.


         The Court also finds the settlement-phase billing duplicative because many of the tasks Barvir
and Brady performed were simultaneously being done by both supervising and subordinate attorneys.
C.D. Michel, a senior partner, billed at the settlement stage for 8.5 hours of corresponding with clients
and with the litigation team. Declaration of C.D. Michel, Dkt. 52-2 ¶ 28. Robert Dale, also senior to
Barvir and Brady, bills for 3.5 hours of legal research and settlement-related communications with
attorneys. Declaration of Joshua Robert Dale, Dkt. 52-3 ¶ 20.

         It would be unreasonable for Plaintiffs’ counsel to bill a client multiple times for the same
correspondence and communications. See United States v. One 2008 Toyota Rav 4 Sports Utility
Vehicle, 2012 WL 5272281, at *9 (C.D. Cal. 2012) (reducing fee request that had double-billed for the
same communications). Yet the City’s schedule of duplicative meetings and correspondence reflects
numerous entries at the settlement stage. Chapman Decl., Ex. E at 7-11.

         Additionally, subordinate attorneys billed for 29.4 hours of research. Barvir Decl., at ¶¶ 75-
81. Most of the descriptions for this research in Barvir’s declaration do not explain why so many hours
of research were required. Id. at ¶ 79 (10.8 hours for research on “impact of a potential merits loss on
fee recovery”); id. at ¶ 80 (12.3 hours for “legal research and analysis of procedural and legal questions
relevant to settlement at the partners’ direction”); id. at ¶ 81 (5.6 hours for “necessary legal research
assignments”).

       The Court concludes that the hours billed at the settlement stage for research and
communications were excessive because the settlement was straightforward and duplicative because
numerous attorneys billed for the same tasks. See Vargas, 949 F.3d at 1199.

          To determine an appropriate reduction, the Court begins with the chart prepared by the City
containing all entries that reference “settlement,” “stipulation,” or “judgment. See Chapman Decl., at ¶
8; see generally id., Ex. C. The City identified only 25.8 hours of billing in this category, representing
just under 25% of the total hours billed for the settlement. Id. The remaining 85.9 hours that Plaintiffs
associate with the settlement are not readily identifiable from the billing records. See Barvir Decl., Ex.
C; Villegas Decl., Ex. A. Therefore, the Court closely reviewed the entries explicitly associated with
the settlement, determined an appropriate percentage reduction from those, and then verified that they
were representative by comparing to other entries during the relevant time period.




                                                                                              :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                 Page 12 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 13 of 36 Page ID #:1387

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                      September 29, 2020
 Case No.     2:19-cv-03212-SVW-GJS                                           Date
 Title
              National Rifle Association of America et al. v. City of Los Angeles et al.


          Of the 25.8 hours that the City identifies as explicitly associated with the settlement, 8.3 hours
are spent on preparing the settlement agreement and related filings, 3.1 on correspondence or
communications with opposing counsel, 0.7 on communications with the client, and 1.6 on legal
research and analysis with a specified topic. The remaining 12.1 hours are for excessive and
duplicative internal communications or unspecified research. See Chapman Decl., Ex. C. That yields
a figure of 46.8% of excessive and duplicative hours billed at the settlement stage. The Court has
carefully reviewed the rest of Plaintiffs’ billing entries during this period and has determined that the
entries specifically referencing the settlement appear representative. The Court consequently will
impose a reduction of 45% from the hours billed at the settlement stage.

 Case Phase         Hours              Amount            Percentage         Reasonable          Modified
                    Requested                            Reduction          Hours               Amount
 Settlement         111.7              $49,391.50        45%                61.4                $27,165.33

                           3. Conclusion – Phase-Specific Reductions
         The Court has imposed the following reductions based on excessive and duplicative billing at
particular phases of the litigation. The Court will apply its blanket reductions to this reduced total.

 Case Phase        Hours          Amount             Reasonable         Modified
                   Requested                         Hours              Amount
 Management        44.5           $17,926.50         --                 --
 Complaint &       616.1          $235,826.00        244.6              $92,361.93
 Motion
 Practice
 Discovery         17.9           $4,563.00          --                 --
 Settlement        111.7          $49,391.50         61.4               $27,165.33
 Trial             75.6           $34,515.00         --                 --
 Preparation
 TOTAL             865.8          $342,222.00        444.0              $176,531.76




                                                                                                 :
                                                             Initials of Preparer
                                                                                     PMC

                                           CIVIL MINUTES - GENERAL                                   Page 13 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 14 of 36 Page ID #:1388

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                      September 29, 2020
 Case No.    2:19-cv-03212-SVW-GJS                                            Date
 Title
             National Rifle Association of America et al. v. City of Los Angeles et al.


                   ii. Blanket Reductions
         In addition to imposing reductions at particular phases, the Court identified two additional
issues – documentation and quality – warranting blanket reductions. Gonzalez, 729 F.3d at 1203.

                           1. Inadequate Documentation
         A district court may reduce a fee award for inadequate documentation. See Trustees of Dirs.
Guild of Am.-Producer Pension Benefits Plan, 234 F.3d 415, 427-28 (9th Cir. 2000) (citing Hensley,
461 U.S. at 433); see also Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210 (9th Cir. 1986) (same).
While “great detail” is not required as to “each minute,” Plaintiffs must at least “identify the general
subject matter of his time expenditures.” Trs. Of Dirs. Guild of Am., 234 F.3d at 427 (citing Hensley,
461 U.S. at 437 n.12).

           The Court recognizes its obligation to clearly explain substantial cuts. Vargas, 949 F.3d at
1195. The Court therefore demonstrates the propriety of its cut for inadequate documentation by
analyzing a sample of Plaintiffs’ billing entries. The Court has accordingly isolated the first, eleventh,
and twenty-first entries on each page of Plaintiffs’ billing records, yielding a sample of 92 billing entries
(roughly 5-10% coverage), and determined how many entries from that sample suffer from inadequate
documentation. The Court then extrapolated a percentage of inadequately supported billing entries to
deduct from Plaintiffs’ overall hours. The Court finally conducted a cross-check, comparing the
proportion of inadequately supported entries in its sample to the entire billing schedule, and concluded
that its sample was representative. The Court’s analysis of this sample is found in Appendix C and
summarized below.

 Documentation Issues                Sum of Hours                         Sum of Amount
 None                                48.0 (58.5%)                         $19,176.00 (57.5%)
 Excessive Redactions                26.5 (32.3 %)                        $10,878.50 (32.6%)
 Vague                               5.8 (7.0%)                           $2,439.50 (7.3%)
 Block Billing                       2.0 (2.4%)                           $828.00 (2.5%)
 TOTAL INADEQUATE                    34.3 (41.7%)                         $14,146.00 (42.5%)

        The Court will now explain why each type of inadequate documentation identified above
should contribute to a reduction in Plaintiffs’ claimed reasonable hours.




                                                                                                 :
                                                             Initials of Preparer
                                                                                     PMC

                                          CIVIL MINUTES - GENERAL                                    Page 14 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 15 of 36 Page ID #:1389

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
                                                                                                     September 29, 2020
 Case No.         2:19-cv-03212-SVW-GJS                                                      Date
 Title
                  National Rifle Association of America et al. v. City of Los Angeles et al.




                                        A. Redactions
           A district court has an obligation to deny a fee request where billing records are so heavily
redacted that they do not provide sufficient information for the Court to judge the reasonableness of the
fee request. See Democratic Party of Wash. State v. Reed, 388 F.3d 1281, 1285-86 (9th Cir. 2004). A
litigant is entitled to “considerable secrecy about what went on between client and counsel, and among
counsel,” including topics of research and discussion. Id. at 1286. However, the district court may
conclude that particular redactions impair its ability to judge the reasonableness of a fee request. See
Shame On You Prods., Inc. v. Banks, 893 F.3d 661, 670 (9th Cir. 2018) (affirming deduction for
redactions under abuse of discretion standard of review). Numerous district courts have reduced fee
awards for excessive redactions. See, e.g., Signature Fin., LLC v. McClung, 2018 WL 6843050, at *4
(C.D. Cal. 2018); Mitchell v. Chavez, 2018 WL 3218364, at *8-*9 (E.D. Cal. 2018) (rejecting time
entries that “provide[d] no information about what the research or analysis may have pertained to”);
Shame On You Prods., Inc. v. Banks, 2016 WL 5929245, at *16 (C.D. Cal. 2016) (rejecting billing
entries for correspondence or communications but with subject matter redacted), aff’d, 893 F.3d at 670.

             Below are representative examples of the level of redactions the Court found to be excessive.

 Date          Timekeeper       Description                                    Hours Amount
 2/14/2019     Israelitt        Conduct research re [REDACTED]                 2.3       $391.00
 2/18/2019     Barvir           Meeting with TDC re [REDACTED]                 1.4       $665.00
                                Telephone conference with TDC re
 4/23/2019     Barvir           [REDACTED]                                     0.4       $190.00
 5/23/2019     Khundkar         Conduct legal research as to [REDACTED]        0.7       $210.00
                                Analyze [REDACTED]
 1/22/2020     Moros            email findings to SAB.                         1.4       $525.00
 1/30/2020     Barvir           Multiple meetings with SAB re [REDACTED]       0.3       $142.50


        The Court has considered some partially redacted entries adequately documented because the
unredacted portions of the entries either demonstrated “the general subject matter” of the billing or the
appropriateness of redactions. Hensley, 461 U.S. at 433. Below are examples.

 Date          Timekeeper       Description                                     Hours Amount
                                Meeting with LP re [REDACTED]
                                exchange emails with LP, CDM, in
 1/7/2020      Barvir           memorandum to client re [REDACTED]              0.6       $285.00




                                                                                                              :
                                                                           Initials of Preparer
                                                                                                    PMC

                                                 CIVIL MINUTES - GENERAL                                          Page 15 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 16 of 36 Page ID #:1390

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
                                                                                                      September 29, 2020
 Case No.      2:19-cv-03212-SVW-GJS                                                        Date
 Title
               National Rifle Association of America et al. v. City of Los Angeles et al.


                             Draft pretrial documents to prepare for filing
 1/17/2020   Barvir          deadline in case [REDACTED]                        4.4      $2,090.00
                             Exchange multiple emails with SAB and CDM re
                             draft Stipulation, Proposed Stipulated Judgment,
 1/28/2020   Barvir          [REDACTED]                                         0.3      $142.50
                             Conduct correspondence with clients re
 1/30/2020   Brady           [REDACTED]                                         1.0      $475.00


          Some courts have allowed recovery for partial redactions that provide similar or slightly greater
detail than the entries that the Court has determined are too redacted in this case. See, e.g., Reed, 388
F.3d at 1286 (allowing recovery for “Counsel call to discuss [REDACTED]” and “Research Supreme
Court case law involving [REDACTED]”); Klein v. Gordon, 2019 WL 1751839, at *2 (C.D. Cal. 2019)
(finding that “minimal and seldom-applied redactions” were reasonable and did not impair ability to
judge reasonableness of fee request); Thermolife Int’l, LLC v. Myogenix Corp., 2018 WL 325025, at *5-
*6 (S.D. Cal. 2018) (declining to reduce hours for redactions for “hours spent on privileged matters”);
O’Bannon v. NCAA, 2016 WL 1255454, at *7 (N.D. Cal. 2016); American Rena Int’l Corp. v. Sis-Joyce
Int’l Co., Ltd., 2015 WL 12732433, at *44 (C.D. Cal. 2015); Lightbourne v. Printroom Inc., 2015 WL
12732457, at *7 (C.D. Cal. 2015) (approving “sporadic and minimal” redactions); Vogel v. Tulaphorn,
2014 WL 12629679, at *10 (C.D. Cal. 2014) (allowing partially redacted entries that “retain[ed]
sufficient contextual information, such as the general subject matter of the expenditures”); Jones v.
Corbis Corp., 2011 WL 4526084, at *6 (C.D. Cal. 2011). However, in the context of the massively
inflated billing discussed above, the sheer number of impenetrably redacted entries, and the very modest
overall reduction imposed below, the Court concludes that many partially redacted entries constitute
inadequate documentation that frustrated its review and consequently warrant a reduction.

          The Court’s determination is bolstered by Plaintiffs’ failure to take proactive steps to address
the difficulties that their redactions would foreseeably create for a reviewing court. These difficulties
could have been mitigated by presenting the Court with the information necessary both to evaluate the
need for redactions and, if the redactions are appropriate, determine the reasonableness of the billings.
Plaintiffs instead only offer blanket characterizations in a reply brief that “[f]ailure to redact such
information would divulge attorney-client communications and work product.” Dkt. 57, at 18.

          Plaintiffs express in their reply brief that they are “willing to submit unredacted or less redacted
entries for in camera review.” Id. The Court declines to request documentation that Plaintiffs ought to
have provided. Moreover, even if Plaintiffs did provide over 30 pages of unredacted billing entries at




                                                                                                               :
                                                                          Initials of Preparer
                                                                                                     PMC

                                                 CIVIL MINUTES - GENERAL                                           Page 16 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 17 of 36 Page ID #:1391

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
                                                                                                     September 29, 2020
 Case No.        2:19-cv-03212-SVW-GJS                                                       Date
 Title
                 National Rifle Association of America et al. v. City of Los Angeles et al.


this late stage, the ensuing proceedings would be unwieldy and burdensome on the Court. Fee motions
“should not result in a second major litigation,” Hensley, 461 U.S. at 437, much less a third. Other
district courts have likewise declined to afford fee applicants such an opportunity under similar
circumstances. See, e.g., Mitchell, 2018 WL 3218364, at *8 n.7 (citation and quotation marks omitted)
(refusing to consider unredacted billing records submitted in camera because “the district court is neither
obligated to explain what type of records should be submitted, nor to request additional information.”);
Lightbourne v. Printroom Inc., 2015 WL 12732457, at *7 n.5 (citation and quotation marks omitted)
(rejecting request in reply brief to submit unredacted billing statements because the “party petitioning
for fees bears the risk of failing to provide adequate back-up documentation for its fee request.”).

                                      B. Vague descriptions
          Vague descriptions provide inadequate support for a fee award for similar reasons to
excessively redacted descriptions. “[T]he fee applicant bears the burden of establishing entitlement to
an award and documenting the appropriate hours … and should maintain billing time records in a
manner that will enable a reviewing court to identify distinct claims.” Hensley, 461 U.S. at 437.
District courts may deduct from a fee applicant’s requested lodestar for billing entries so vague as to
frustrate review. See Fischer v. SJB-P.D. Inc., 214 F.3d 1115, 1121 (9th Cir. 2000) (district court may
reduce fee to a reasonable amount when fee request is poorly documented); see, e.g., Tibble v. Edison
Int’l, 2011 WL 3759927, at *9 (C.D. Cal. 2011); Banas v. Volcano Corp., 47 F. Supp. 3d 957, 969 (N.D.
Cal. 2014); One 2008 Toyota Rav 4 Sports Utility Vehicle, 2012 WL 5272281, at *9-*10 (rejecting
entries that were “too vague for the Court to determine whether the requested hours were reasonably
expended”); Keith v. Volpe, 644 F. Supp. 1317, 1323 (C.D. Cal. 1986) (“The court will only award fees
for work which it can identify with sufficient certainty.”).

             Below are the entries in the Court’s sample that it found to be too vague to meaningfully
review:

 Date                Timekeeper      Description                                  Hours               Amount
                                     Draft memorandum of points and
                                     authorities in support of motion for
                                     preliminary injunction;
 4/10/2019           Barvir          conduct legal research re same.              3.7                 $1,757.00
                                     Preparation of documents and exhibits for
 8/9/2019            Cheuvront       hearing and upload and organize on laptop.   2.1                 $682.50




                                                                                                                  :
                                                                            Initials of Preparer
                                                                                                    PMC

                                                 CIVIL MINUTES - GENERAL                                              Page 17 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 18 of 36 Page ID #:1392

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
                                                                                                           September 29, 2020
 Case No.    2:19-cv-03212-SVW-GJS                                                                 Date
 Title
             National Rifle Association of America et al. v. City of Los Angeles et al.




While Barvir’s entry at least specifies the document that she was drafting, in the context of dozens of
nearly identical entries, see Villegas Decl., Ex. A, at 3-12, the entry does not meaningfully distinguish
this work from the dozens of other hours described similarly, and consequently impairs a court’s ability
to assess reasonableness. Moreover, Barvir does not specify the subject matter of the legal research that
she conducted, which makes it virtually impossible for the Court to determine whether it is duplicative
of countless other hours spent during this period by her and others on legal research. See One 2008
Toyota Rav 4 Sports Utility Vehicle, 2012 WL 5272281, at *11. Likewise, Cheuvront’s entry does not
describe what “[p]reparation of documents and exhibits” means with sufficient detail to distinguish it
from unrecoverable clerical work. See Davis v. City and Cty. of San Francisco, 976 F.2d 1536, 1543
(9th Cir. 1992), partially vacated on other grounds, 984 F.2d 345 (9th Cir. 1993).

        The Court accordingly concludes that a reduction of hours for vague billing entries is
appropriate.

                                    C. Block Billing
         Finally, as numerous courts have recognized, block billing can frustrate assessments of the
reasonableness of a fee request in much the same way as excessive redactions or vague billing records.
See Welch v. Metropolitan Life Ins. Co., 480 F.3d 942, 948 (9th Cir. 2007) (citations omitted) (block
billing may warrant reduction “because block billing makes it more difficult to determine how much
time was spent on particular activities”); Lahiri v. Universal Music and Video Distrib. Corp., 606 F.3d
1216, 1222-23 (9th Cir. 2010) (affirming reduction of 80% of billable hours by 30% for block billing);
Pierce v. Cty. of Orange, 905 F. Supp. 2d 1017, 1030 (C.D. Cal. 2012) (noting that courts typically
impose a 5-20% reduction for block-billed hours).

        Below are the entries from the Court’s sample that it considered block-billed to an extent that
impaired an assessment of reasonableness.

 Date        Timekeeper Description                                                                Hours        Amount
                            Conduct research re evidence in support of motion for preliminary
                            injunction; review documents in IMANAGE, on LA City Clerk's
                            website, and on the internet to pull correct copies of all necessary
                            documentary evidence; conduct research to find further
 5/24/2019   Barvir         documentary support; save evidence in IMANAGE and provide              1.6          $760.00




                                                                                                                     :
                                                                          Initials of Preparer
                                                                                                          PMC

                                               CIVIL MINUTES - GENERAL                                                   Page 18 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 19 of 36 Page ID #:1393

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
                                                                                                               September 29, 2020
 Case No.    2:19-cv-03212-SVW-GJS                                                                     Date
 Title
             National Rifle Association of America et al. v. City of Los Angeles et al.


                            copies to LP for attachment to AMB declaration or Request for
                            Judicial Notice.
                            Draft email to court clerk re clarification on deadline to file reply to
                            Defendants' Opposition to Plaintiffs' Motion for Preliminary
                            Injunction and send to SAB, AMB, and TDC for review per TDC.
                            Draft template for Plaintiffs' Reply to Defendants' Opposition to
                            Plaintiffs' Motion for Preliminary Injunction and send to AMB,
 7/1/2019    Palmerin       TDC, and SAB.                                                              0.4          $68.00


          The Court finds it difficult to assess the reasonableness of entries such as these because the
tasks lumped together are so distinct that the reasonableness of the billings may depend on how time is
allocated among different tasks. As to Barvir’s entry, pulling documents from the internet, saving
them, and sending them to colleagues would surely not warrant billing for 1.6 hours at an attorney’s rate.
Without clarification as to how much time was spent researching and reviewing the documents and how
much was just spent identifying and distributing them, the Court is unable to properly determine the
reasonableness of such a billing entry. Similarly, for Palmerin’s entry, each of the referenced tasks
should take a very short period of time but combining all of them in a single entry frustrates the Court’s
ability to determine the reasonableness of the entry as a whole.

         Consequently, the Court concludes that block-billing should contribute to the Court’s overall
reduction for inadequate documentation.

                                    D. Conclusion – Inadequate Documentation
          In the Court’s sample, just over 40% of the billing entries by hours and total amount were
inadequately supported for one of the above explained reasons. The Court carefully reviewed the entire
billing schedule and determined that this ratio is consistent with the inadequate documentation of the
submission as a whole. The Court concludes that it is appropriate to deduct approximately 30% from
inadequately documented billing records, yielding an overall reduction of 12%.

                          2. Hours billed disproportionately high relative to quality of briefs
         The Court also considers an overall reduction appropriate given the quality of
briefs submitted by Plaintiffs. The quality of representation may appropriately be considered in
assessing the reasonableness of hours billed. See Cunningham v. Cty. of Los Angeles, 879 F.2d at 488
(quoting Blum v. Stenson, 465 U.S. at 899) (“[T]he ‘quality of representation … generally is reflected in




                                                                                                                         :
                                                                            Initials of Preparer
                                                                                                              PMC

                                                CIVIL MINUTES - GENERAL                                                      Page 19 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 20 of 36 Page ID #:1394

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                       September 29, 2020
 Case No.    2:19-cv-03212-SVW-GJS                                            Date
 Title
             National Rifle Association of America et al. v. City of Los Angeles et al.


the reasonable hourly rate.’”); In re Toys R Us-Delaware, Inc. FACTA Litigation, 295 F.R.D. 438, 466
(C.D. Cal. 2014) (considering quality of filings to determine whether hours billed were excessive in
calculating lodestar amount).

          In resolving the motion for preliminary injunction and motion to dismiss, the Court found many
of Plaintiffs’ arguments unpersuasive and much of their briefing ultimately unhelpful in adjudicating a
blatant First Amendment violation. See generally Dkt. 34. The Court was required to expend
considerable resources independently researching aspects of the legal issues that Plaintiffs’ briefs failed
to adequately address.

          The question at issue in determining the reasonableness of hours billed is “‘whether, in light of
the circumstances, the time could reasonably have been billed to a private client.’” Vargas, 949 F.3d at
1194 (quoting Moreno, 534 F.3d at 1111). Some private clients may indeed be willing to pay several
hundred thousand dollars for representation in constitutional litigation. However, any client with the
means to pay so much for briefing would be keen on ensuring that the work product justified such a
large expenditure – especially from attorneys representing themselves as specialists. See generally
Barvir Decl. ¶¶ 24-33; Dkt. 52-1, at 13-17. Drawing on its own experience in constitutional litigation,
the Court concludes that the quality of the briefs submitted to the Court are inconsistent with the hours
billed – even after the reductions explained above are applied.

          Therefore, the Court believes that an additional reduction of 12% from Plaintiffs’ lodestar
figure is warranted.

                  iii. Conclusion – Blanket Reductions
        After its phase-specific reductions, the Court imposes on the remaining 444.0 hours the
following blanket reductions for documentation and quality.

 Issue                             Percentage Reduction             Hours          Amount
                                                                    Reduced        Reduced
 Inadequate Documentation          12%                              53.3           $21,183.81
 Quality of Briefs                 12%                              53.3           $21,183.81




                                                                                                :
                                                            Initials of Preparer
                                                                                     PMC

                                          CIVIL MINUTES - GENERAL                                   Page 20 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 21 of 36 Page ID #:1395

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                      September 29, 2020
 Case No.    2:19-cv-03212-SVW-GJS                                            Date
 Title
             National Rifle Association of America et al. v. City of Los Angeles et al.


                  iv. Reasonable Hours – Conclusion
          For the reasons articulated above, the Court awards Plaintiffs a lodestar amount of 337.4 hours,
for a total of $134,164.14.

            c. Lodestar Enhancement
         The lodestar amount is presumptively reasonable and may only be adjusted in “rare
circumstances in which the lodestar does not adequately take into account a factor that may properly be
considered in determining a reasonable fee.” See Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 554
(2010); see also Parsons v. Ryan, 949 F.3d 443, 467 (9th Cir. 2020). Courts consider the following 12
factors in assessing adjustments to the lodestar amount:

                  “(1) the time and labor required, (2) the novelty and difficulty of the questions
         involved, (3) the skill requisite to perform the legal service properly, (4) the preclusion of other
         employment by the attorney due to acceptance of the case, (5) the customary fee, (6) whether
         the fee is fixed or contingent, (7) time limitations imposed by the client or the circumstances,
         (8) the amount involved and the results obtained, (9) the experience, reputation, and ability of
         the attorneys, (10) the ‘undesirability’ of the case, (11) the nature and length of the professional
         relationship with the client, and (12) awards in similar cases.”

Kerr v. Screen Extras Guild, Inc., 526 F.2d 67, 70 (9th Cir. 1975); see also Parsons, 949 F.3d at 467
(citation and quotation marks omitted) (“Any reliance on factors that have been held to be subsumed in
the lodestar determination will be considered an abuse of the trial court’s discretion.”) “[T]he burden of
proving that an enhancement is necessary must be borne by the fee applicant.” Perdue, 559 U.S. at
553.

          Plaintiffs request a lodestar multiplier of 1.25, arguing that such an adjustment is warranted by
the results obtained in the case, the undesirability of the representation, and the “unusually accelerated
timeframe.” Dkt. 52-1, at 18-21. The Court will consider each of these factors in turn.




                                                                                                 :
                                                             Initials of Preparer
                                                                                     PMC

                                          CIVIL MINUTES - GENERAL                                    Page 21 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 22 of 36 Page ID #:1396

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                     September 29, 2020
 Case No.    2:19-cv-03212-SVW-GJS                                           Date
 Title
             National Rifle Association of America et al. v. City of Los Angeles et al.


                   i. Results Obtained
        “[I]n ordinary cases, a plaintiff’s ‘degree of success’ or the ‘results obtained’ should be
adequately accounted for in the lodestar.” Cunningham v. Cty. of Los Angeles, 879 F.2d 481, 488 (9th
Cir. 1988). It is the “rare or exceptional” case that warrants a deviation. Id. (citations omitted).

         Plaintiffs make two arguments that the results obtained here are exceptional – that it required
“skill and strategy” to prevail on a motion for preliminary injunction and the “virtually unlimited legal
resources of the Los Angeles City Attorney’s office.” Dkt. 52-1, at 18-19. Neither argument is
persuasive. There is nothing reflecting exemplary “skill and strategy” about prevailing on a motion for
preliminary injunction, especially in this case. The Los Angeles City Attorney’s resources are not
“virtually unlimited,” especially by comparison to other organizational parties.

         At bottom, the result in this case is not surprising or remarkable. The City Council passed an
ordinance targeting an organization whose message it opposed. Under these circumstances, a
preliminary injunction was hardly a “rare or exceptional” result. Therefore, the Court finds that the
results obtained factor does not favor a lodestar enhancement.

                  ii. Desirability
       Plaintiffs argue that the case was undesirable because many people in the state of California
vehemently oppose the NRA’s message. The Court disagrees.

        As an initial matter, there is some disagreement whether undesirability remains a proper
consideration. See, e.g., Conner v. Placer County, 2018 WL 466261, at *3 (E.D. Cal. 2018) (citing
Resurrection Bay Conserv. All. v. City of Seward, 640 F.3d 1087, 1095 n.5 (9th Cir. 2011)) (“The
Supreme Court has called into question the relevance of … the ‘desirability’ of the case.”).

         Even if the Court can consider “undesirability,” any social stigma around representing the NRA
has not deterred Plaintiff’s counsel, whose firm has represented the NRA for over two decades. See
Chapman Decl., Ex. G ¶ 11. Moreover, this representation was likely celebrated in many circles and
generated significant publicity. It consequently could lead to additional business opportunities – hardly
an undesirable prospect. Therefore, the Court finds this factor does not favor a lodestar enhancement.




                                                                                              :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                 Page 22 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 23 of 36 Page ID #:1397

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                     September 29, 2020
 Case No.    2:19-cv-03212-SVW-GJS                                           Date
 Title
             National Rifle Association of America et al. v. City of Los Angeles et al.


                  iii. Time Limitations
         Plaintiffs finally argue that an “unusually accelerated timeframe” favors a lodestar
enhancement because Plaintiffs were simultaneously engaged in trial preparation and settlement
discussions. In the Court’s experience, litigators regularly consider and negotiate settlements while
continuing to pursue litigation at every stage, including trial. Moreover, this case took roughly nine
months from filing the complaint to judgment. This timeline does not reflect any unusual acceleration
for which Plaintiffs’ fees would provide insufficient compensation. As discussed above, Plaintiffs have
not provided evidence that the complexity of the settlement negotiations should have substantially
interfered with trial preparation. See Curtin v. Cty. of Orange, 2018 WL 6017018, at *4 (C.D. Cal.
2018) (“Under Plaintiff’s argument, any case going to trial would require a lodestar multiplier, which is
not supported by the caselaw.”). Accordingly, the Court concludes that purported time limitations do
not favor a lodestar enhancement.

                  iv. Conclusion – Lodestar Enhancement
         Plaintiffs do not discuss the remaining Kerr factors, and the Court does not view any of them as
supporting an enhancement. Plaintiffs failed to meet their burden to show that this is the kind of
unusual case in which the lodestar figure fails to yield an appropriate award. Perdue, 559 U.S. at 554.
Therefore, Plaintiffs’ request for a lodestar enhancement is denied.

            d. Conclusion – Fee Award
         The Court determined above that Plaintiffs’ lodestar amount is $134,164.14. The Court has
also determined that no lodestar enhancement is warranted. Therefore, the Court grants Plaintiffs’ fee
application for work on the merits in the amount of $134,164.14.

    IV.     Fees on Fees
         Beyond the $427,777.50 that Plaintiffs sought to recover for their work on the merits, Plaintiffs
request an additional $44,983.00 in attorney’s fees for 110.8 hours of work on this fee application.
Barvir Decl., Ex. C.

        “[T]ime spent in preparing fee applications under 42 U.S.C. § 1988 is compensable.”
Gonzalez, 729 F.3d at 1210. A district court may apply a similar percentage used to reduce the merits




                                                                                              :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                 Page 23 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 24 of 36 Page ID #:1398

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                     September 29, 2020
 Case No.    2:19-cv-03212-SVW-GJS                                           Date
 Title
             National Rifle Association of America et al. v. City of Los Angeles et al.


fees where the same explanation supports a similar reduction to the fees-on-fees request. See Schwarz
v. Sec. of Health & Human Servs., 73 F.3d 895, 909 (9th Cir. 1995); see also Hirsch v. Compton Unified
Sch. Dist., 2013 WL 1898553, at *2 (C.D. Cal. 2013); Sierra Club v. Johnson, 2010 WL 147951, at *9
(N.D. Cal. 2010).

         The Court only awarded Plaintiffs 31.4% of their overall merits fee request. The Court has
reviewed Plaintiffs’ billing records for work on this fee request and determined that many of the issues
with Plaintiffs’ merits billing recur.

          At the fee stage, Barvir bills for 63.2 hours of work. Barvir Decl., Ex. C. As with the billings
for her work on the motion for preliminary injunction, Barvir billed an excessive 63.2 hours for drafting
the fee request and conducting associated legal research. Barvir Decl. ¶ 94. Moreover, these hours
were duplicative, because Frank also bills 33.2 hours for substantially the same work – researching and
drafting the fee request. Id. ¶ 99.

         Plaintiffs’ billing records at the fee stage likewise reflect many of the same problems with
inadequate documentation – excessive redactions, vague descriptions, and block billing – as the records
at the merits stage. See generally Villegas Decl., Ex. A, at 28-31. Plaintiffs’ fee stage documentation
is modestly better than at the merits stage because the entries provide more detail.

          The Court observes, however, that the Plaintiffs’ inadequate documentation and explanations
for their extraordinarily large fee request required the Court to expend substantial resources to determine
the reasonableness of the fee request. Additionally, Plaintiffs’ record on the requested rates was thin,
particularly on the high rates charged for less experienced attorneys who lack specialties or who
specialize in other areas of civil rights law. See Dkt. 55, at 16-18; Barvir Decl., ¶¶ 5-13 (describing
experience in firearms litigation). Therefore, any improvement in documentation is more than offset by
the unhelpfulness of the fee application itself and the poor results obtained on the application.

        Accordingly, the Court reduces Plaintiffs’ fees on fees request by an overall percentage of
80%, yielding a recovery of $8,996.60.




                                                                                               :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                  Page 24 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 25 of 36 Page ID #:1399

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                       September 29, 2020
 Case No.    2:19-cv-03212-SVW-GJS                                             Date
 Title
             National Rifle Association of America et al. v. City of Los Angeles et al.


    V.      Costs
         Plaintiffs have also applied for an award of $1,073.55 in costs for transcripts, filing fees,
printing, and photocopying. Dkt. 51. The Court GRANTS Plaintiffs’ application for costs.

    VI.     Conclusion
           For the reasons articulated above, the Court GRANTS IN PART Plaintiffs’ motion for
attorney’s fees in the reduced amount of $143,160.74. The Court GRANTS Plaintiffs’ application for
costs in the amount of $1,073.55.




                                                                                                  :
                                                             Initials of Preparer
                                                                                      PMC

                                           CIVIL MINUTES - GENERAL                                    Page 25 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 26 of 36 Page ID #:1400

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
                                                                                                                September 29, 2020
 Case No.     2:19-cv-03212-SVW-GJS                                                                 Date
 Title
              National Rifle Association of America et al. v. City of Los Angeles et al.


  Appendix A: Work on Complaint and Preliminary Injunction by Attorneys other than Barvir


 Date          Timekeeper Description                                                                           Hours Amount
                                                                                                                      Billed
 11/20/2018    Cheuvront       Draft letter to City Council for City of Los Angeles re [REDACTED].              4.60    $1,495.00
                               Research cases for addition to first amendment arguments.
 12/4/2018     Cheuvront       Review document re letter changes and new case to incorporate into letter to     1.20    $390.00
                               City Council. Talk to HV and CEC re changes. Read case and review
                               document.
 12/4/2018     Cheuvront       Draft additional sections of pre-litigation letter based upon new case and add   1.40    $455.00
                               additional authority. Send to CDM for final review and send CEC
                               attachments for the letter.
 1/24/2019     Cheuvront       Draft Complaint for City of L.A.                                                 3.00    $975.00
 1/29/2019     Cheuvront       Draft complaint post introduction, facts, and cause of action outline.           3.60    $1,170.00
 2/6/2019      Cheuvront       Draft MPI and researching statements, documents from City Council                4.00    $1,300.00
                               Members re where city gets its ammunition and firearms for law
                               enforcement.
 2/7/2019      Cheuvront       Draft Motion for Preliminary Injunction. Pull research from other actions        4.00    $1,300.00
                               that the L.A. City Council has taken.
 2/8/2019      Cheuvront       Draft beginning of the TRO [sic] for City of Los Angeles, look up                2.00    $650.00
                               requirement for second reading and send to CDM, work with CDM on
                               [REDACTED].
 2/9/2019      Cheuvront       Draft Motion for Preliminary Injunctioon sections on prior restraint and due     4.00    $1,300.00
                               process.
 2/9/2019      Cheuvront       Draft Motion for Preliminary Injunction sections on Vagueness, interference      4.00    $1,300.00
                               with contract, economic advantage, balance of the equities.
 2/11/2019     Cheuvront       Conduct research re [REDACTED].                                                  2.50    $812.50
 2/13/2019     Cheuvront       Conduct research re City Council member statements for evidence on MPI           2.00    $840.00
                               and Complaint.
 2/13/2019     Cheuvront       Draft Complaint sections on facts, introduction, and parties.                    3.00    $975.00
 2/13/2019     Khundkar        Review SCOTUS case law on [REDACTED].                                            2.80    $840.00
 2/14/2019     Cheuvront       Conduct research re [REDACTED].                                                  2.00    $650.00
 2/14/2019     Cheuvront       Draft Complaint Factual Allegations sections and research cases with the         1.30    $422.50
                               ACLU.
 2/18/2019     Israelitt       Receipt, review and analyze various cases re compelled speech and freedom        4.10    $670.00
                               of assembly for NRA v. City of Los Angeles Blacklist case; draft case
                               summaries for AMB.
 2/18/2019     Cheuvront       Review document re updated argument on banning/boycotting groups by              0.30    $97.50
                               government actors.
 2/19/2019     Israelitt       Draft cases summaries re compelled speech and freedom of assembly for            2.90    $493.00
                               AMB’s use in drafting motion for preliminary injunction.
 2/21/2019     Israelitt       Continue to draft cases summaries re compelled speech and freedom of             4.90    $833.00
                               assembly for motion for preliminary injunction.
 2/22/2019     Cheuvront       Conduct research re evidence for MPI and declaration for the MPI                 2.70    $877.50
                               statements.




                                                                                                                         :
                                                                           Initials of Preparer
                                                                                                           PMC

                                                CIVIL MINUTES - GENERAL                                                      Page 26 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 27 of 36 Page ID #:1401

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
                                                                                                               September 29, 2020
 Case No.    2:19-cv-03212-SVW-GJS                                                                 Date
 Title
             National Rifle Association of America et al. v. City of Los Angeles et al.


 2/25/2019    Cheuvront       Conduct research re [REDACTED].                                                  1.00    $325.00
 2/25/2019    Cheuvront       Conduct research [REDACTED]. Email to AMB, CDM and follow up email               0.70    $227.50
                              for process to MII.
 2/26/2019    Israelitt       Conduct legal research re [REDACTED].                                            2.10    $357.00
 2/26/2019    Cheuvront       Draft final sections of complaint. Research [REDACTED].                          2.40    $780.00
 2/26/2019    Cheuvront       Conduct research [REDACTED].                                                     1.00    $325.00
 2/27/2019    Cheuvront       Conduct research re [REDACTED].                                                  1.00    $325.00
 2/27/2019    Cheuvront       Review document re Paramount Builders line of cases on Frist Amendment           0.40    $130.00
                              causes of action against City of Los Angeles.
 3/1/2019     Cheuvront       Conduct research re [REDACTED].                                                  0.60    $195.00
 3/6/2019     Frank           Research and draft content for equal protection section of motion for            6.50    $2,275.00
                              preliminary injunction.
 3/7/2019     Cheuvront       Draft Complaint sections for first two causes of action. Review ACLU brief       3.60    $845.00
                              in NY case and Baker case that was dismissed for animus in Oregon.
 3/7/2019     Frank           Conduct legal research re [REDACTED] of the motion for preliminary               4.40    $1,540.00
                              injunction. Revised draft of that section.
 3/8/2019     Cheuvront       Draft Complaint causes of action 3-7.                                            2.00    $650.00
 3/8/2019     Frank           Drafting for due process section of motion for preliminary injunction.           1.50    $525.00
 3/11/2019    Frank           Draft content for motion for preliminary injunction regarding equal              2.60    $910.00
                              protection and due process claims.
 3/11/2019    Frank           Conduct legal research re equal protection and due process claims.               3.20    $1,120.00
 3/12/2019    Frank           Conduct legal research re equal protection and due process case law for MPI.     4.80    $1,680.00
 3/12/2019    Frank           Draft content for equal protection and due process sctions of MPI                1.60    $560.00
 3/13/2019    Cheuvront       Draft Sections of Complaint including causes of action and meeting with          2.80    $910.00
                              AMB re final additions.
 3/13/2019    Frank           Conduct legal research re equal protection and due process authorities for       4.40    $1,540.00
                              drafting of MPI content.
 3/14/2019    Cheuvront       Draft remaining complaint and research compelled speech chases and recent        2.70    $877.50
                              cases on cake bakers, and planned parenthood required disclosures to
                              include.
 4/30/2019    Austin          Draft memo re researching whether a plaintiff can file fictitiously in Federal
                              Court per AMB.                                                                   1.00    $170.00
 5/6/2019     Austin          Draft memo re filing under a pseudonym per TDC.                                  0.50    $170.00
 5/21/2019    Khundkar        Conduct legal research on [REDACTED] for use in upcoming motion for
                              preliminary injunction against City of Los Angeles.                              2.50    $300.00
 5/21/2019    Cheuvront       Conduct research re Los Angeles City boycott of Arizona businesses for use
                              in Motion for Preliminary Injunction.                                            0.40    $130.00
 5/22/2019    Austin          Conduct research re locating #boycottNRA on Twitter to support motion per
                              TDC.                                                                             1.30    $221.00
 5/22/2019    Khundkar        Prepare and draft request for judicial notice for upcoming motion for
                              preliminary injunction against city of Los Angeles.                              2.80    $840.00
 5/22/2019    Cheuvront       Draft AMB declaration for Motion for Preliminary Injunction and gather
                              evidence, follow up on articles, pull information that is needed.                3.70    $1,202.50
 5/22/2019    Frank           Review and revise segments of motion for preliminary injunction.                 2.10    $735.00
 5/23/2019    Khundkar        Prepare and draft request for judicial notice for motion for preliminary
                              injunction against City of Los Angeles. Compiled government studies and
                              reports cited in our motion for preliminary injunction.                          3.50    $1,050.00




                                                                                                                        :
                                                                         Initials of Preparer
                                                                                                          PMC

                                               CIVIL MINUTES - GENERAL                                                      Page 27 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 28 of 36 Page ID #:1402

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
                                                                                                            September 29, 2020
 Case No.    2:19-cv-03212-SVW-GJS                                                               Date
 Title
             National Rifle Association of America et al. v. City of Los Angeles et al.


 5/23/2019    Cheuvront       Draft final edits to AMB declaration for filing motion for preliminary
                              injunction.                                                                   1.00    $325.00
 5/23/2019    Cheuvront       Draft declaration for Doe Plaintiff from TDC for motion for preliminary
                              injunction.                                                                   1.20    $390.00
 5/23/2019    Cheuvront       Conduct research re government study and update declarations accordingly.     0.20    $65.00
 5/24/2019    Khundkar        Check case citations and request for judicial notice citations for upcoming
                              notice for preliminary injunction.                                            4.50    $1,350.00
 5/24/2019    Cheuvront       Draft paragraphs with new affidavit information for AMB declaration in
                              support of MPI. Work with PYO to get those documents numbered and in
                              system.                                                                       0.40    $130.00
 5/24/2019    Cheuvront       Conduct research re looking for quotes in twitter feed for motion for
                              preliminary injunction.                                                       0.20    $65.00
 5/24/2019    Cheuvront       Receipt, review and analyze articles from MMA to use for the motion for
                              preliminary injunction with
                              specific quotes. Reviewed and advised as to which ones to use.                0.20    $65.00
 Totals       --              --                                                                            135.1   $41,151.50

Villegas Decl., Ex. A.




                                                                                                                     :
                                                                         Initials of Preparer
                                                                                                        PMC

                                              CIVIL MINUTES - GENERAL                                                    Page 28 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 29 of 36 Page ID #:1403

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
                                                                                                                   September 29, 2020
 Case No.        2:19-cv-03212-SVW-GJS                                                                  Date
 Title
                 National Rifle Association of America et al. v. City of Los Angeles et al.


             Appendix B: Barvir’s Billing for Complaint and Motion for Preliminary Injunction


 Date             Timekeeper Description                                                                           Hours Amount
                                                                                                                         Billed
 2/11/2019        Barvir          Draft Motion for Preliminary Injunction’ review and revise TDC draft,            2.90    $1,377.50
                                  reorganize draft, run analytics and begin revising section re likelihood of
                                  success on merits of First Amendment claims; conduct research as needed.
 2/12/2019        Barvir          Continue to draft Motion for Preliminary Injunction; review and revise TDC       4.80    $2,280.00
                                  draft, continue revising sections re likelihood of success on merits of First
                                  Amendment claims; conduct research as needed.
 2/13/2019        Barvir          Continue to draft Motion for Preliminary Injunction; review and revise TDC       3.60    $1,170.00
                                  draft, continue revising sections re likelihood of success on merits of First
                                  Amendment claims; conduct research as needed.
 2/15/2019        Barvir          Draft Points and Authorities in Support of Motion for Preliminary                5.30    $2,517.50
                                  Injunction; conduct legal research re [REDACTED].
 2/21/2019        Barvir          Draft Points and Authorities in Support of Motion for Preliminary                2.90    $1,377.00
                                  Injunction; draft introduction and statement of facts.
 2/21/2019        Barvir          Continue to draft Points and Authorities in Support of Motion for                3.50    $1,662.50
                                  Preliminary Injunction; draft sections re violation of First Amendment;
                                  conduct legal research as needed.
 2/22/2019        Barvir          Draft Motion for Preliminary Injunction; conduct legal research as needed.       2.60    $1,235.00
 2/25/2019        Barvir          Receive, review, and analyze [REDACTED] draft attorneys’ notes                   1.10    $522.50
                                  [REDACTED] for preparing complaint and motion for preliminary
                                  injunction.
 2/25/2019        Barvir          Draft Memorandum of Points and Authorities in Support of Motion for              4.90    $2,327.50
                                  Preliminary Injunction; conduct legal research as needed.
 2/26/2019        Barvir          Continue drafting Motion for Preliminary Injunction; conduct legal research      3.80    $1,805.00
                                  as necessary.
 3/11/2019        Barvir          Draft motion for preliminary injunction; draft sections re statement of facts,   6.30    $2,992.50
                                  procedural history, and First Amendment claims.
 3/12/2019        Barvir          Continue to draft motion for preliminary injunction; draft sections re First     6.20    $2,945.00
                                  Amendment claims.
 3/13/2019        Barvir          Review and revise motion for preliminary injunction; revise sections re          4.80    $2,280.00
                                  statement of facts and procedural history.
 3/14/2019        Barvir          Continue to revise motion for preliminary injunction; revise sections re         5.70    $2,707.50
                                  statement of facts, procedural history, and First Amendment claims.
 3/28/2019        Barvir          Review and revise draft Motion for Preliminary Injunction; conduct legal         3.20    $1,520.00
                                  research re First Amendment rights to speech and association as needed.
 4/9/2019         Barvir          Continue to draft motion for preliminary injunction; conduct legal research      3.90    $1,852.50
                                  as needed.
 4/10/2019        Barvir          Draft memorandum of points and authorities in support of motion for              3.70    $1,757.50
                                  preliminary injunction; conduct legal research re same.
 4/18/2019        Barvir          Review, revise, and re-draft TDC draft Complaint; conduct legal research as      3.40    $1,615.00
                                  needed to update causes of action; determine whether to include claims for
                                  conspiracy to violate civil rights and due process.




                                                                                                                            :
                                                                              Initials of Preparer
                                                                                                               PMC

                                                   CIVIL MINUTES - GENERAL                                                      Page 29 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 30 of 36 Page ID #:1404

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
                                                                                                               September 29, 2020
 Case No.    2:19-cv-03212-SVW-GJS                                                                 Date
 Title
             National Rifle Association of America et al. v. City of Los Angeles et al.


 4/19/2019    Barvir          Draft and revise complaint; conduct legal research as needed and discuss         5.80    $2,755.00
                              [REDACTED] AAF; send draft complaint to CDM, TDC, and SAB.
 4/22/2019    Barvir          Review and revise complaint per [REDACTED].                                      3.80    $1,805.00
 4/22/2019    Barvir          Receive Shelton v. Tucker opinion and MMI case brief; read and analyze           1.10    $522.50
                              opinion; draft attorney’s notes for use in preparing motion for preliminary
                              injunction.
 4/23/2019    Barvir          Review/revise complaint to include citations to all exhibits and other           5.70    $2,707.50
                              resources; review City Clerk website for legislative history doucments;
                              review City Council website and view City Council deliberation of
                              challenged ordinance; meet with TDC to confirm [REDACTED] conduct
                              final proofread and route to CC for filing.
 4/23/2019    Barvir          Conduct research to [REDACTED].                                                  2.80    $1,330.00
 4/24/2019    Barvir          Continue to draft motion for preliminary injunction; conduct legal research      3.60    $1,710.00
                              as needed.
 4/25/2019    Barvir          Review/revise motion for preliminary injunction; draft section re 1A             5.20    $2,470.00
                              retaliation claim based on Riley’s Farm order; draft other sections based on
                              new research and comments made by Volokh and others re complaint draft.
 4/26/2019    Barvir          Review and revise motion for preliminary injunction                              3.90    $1,852.50
 5/6/2019     Barvir          Continue to draft motion for preliminary injunction; conduct legal research      2.80    $1,330.00
                              re same.
 5/8/2019     Barvir          Continue to draft memorandum in support of motion for preliminary                5.40    $2,565.00
                              injunction; conduct legal research re same.
 5/9/2019     Barvir          Continue to draft memorandum in support of motion for preliminary                6.40    $3,040.00
                              injunction; conduct legal research re same.
 5/14/2019    Barvir          Continue to draft memorandum in support of motion for preliminary                5.10    $2,422.50
                              injunction; conduct legal research re same.
 5/20/2019    Barvir          Continue to draft memorandum in support of motion for preliminary                6.50    $3,087.50
                              injunction; conduct legal research re same.
 5/21/2019    Barvir          Continue to draft memorandum in support of motion for preliminary                9.80    $4,655.00
                              injunction; conduct legal research re same.
 5/22/2019    Barvir          Continue to draft memorandum in support of motion for preliminary                4.40    $2,090.00
                              injunction; conduct legal research re same.
 5/22/2019    Barvir          Continue to draft memorandum in support of motion for preliminary                6.80    $3,230.00
                              injunction; conduct legal research re same.
 5/23/2019    Barvir          Review/revise draft motion for preliminary injunction based on suggestions       2.10    $997.50
                              from E. Murphy and D. Thompson.
 5/23/2019    Barvir          Review and revise Request for Judicial Notice; re-order list of documents to     2.90    $1,377.50
                              be judicially noticed; re-draft arguments for why each category of documents
                              is noticeable; update list of exhibits as needed and ensure all doc ids are
                              correct.
 5/23/2019    Barvir          Review and revise TDC declaration in support of motion for preliminary           0.70    $332.50
                              injunction re Doe Plaintiff's standing; route to TDC for approval.
 5/24/2019    Barvir          Review and revise AMB declaration in support of motion for preliminary           2.50    $1,187.50
                              injunction; re-draft entire declaration as needed to strengthen authentication
                              of exhibits language.
 5/24/2019    Barvir          Conduct research re evidence in support of motion for preliminary                1.60    $760.00
                              injunction; review documents in IMANAGE, on LA City Clerk's website,
                              and on the internet to pull correct copies of all necessary documentary




                                                                                                                        :
                                                                          Initials of Preparer
                                                                                                          PMC

                                               CIVIL MINUTES - GENERAL                                                      Page 30 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 31 of 36 Page ID #:1405

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
                                                                                                                 September 29, 2020
 Case No.    2:19-cv-03212-SVW-GJS                                                                   Date
 Title
             National Rifle Association of America et al. v. City of Los Angeles et al.


                              evidence; conduct research to find further documentary support; save
                              evidence in IMANAGE and provide copies to LP for attachment to AMB
                              declaration or Request for Judicial Notice.
 5/24/2019    Barvir          Review/revise draft proposed order granting motion for preliminary                 0.40    $190.00
                              injunction; route to LP for formatting and filing.
 5/24/2019    Barvir          Review/revise draft notice of motion and motion for preliminary injunction;        0.30    $142.50
                              route to LP for formatting and filing.
 5/24/2019    Barvir          Review/revise memorandum in support of motion for preliminary injunction;          5.10    $2,422.50
                              incorporate all citations to legal authority and evidence; incorporate E.
                              Murphy's final suggested edits; draft introduction section and re‐draft section
                              re compelled speech based on updated legal research; conduct final
                              proofread of entire brief to check for logical flow of arguments, word choice,
                              spelling, and grammar; route to LP for formatting and filing.
 5/24/2019    Barvir          Conduct final review of motion for preliminary injunction memorandum in            0.40    $190.00
                              support; route final edits to LP for inclusion in brief; approve final draft for
                              filing.
 Total        --              --                                                                                 167.7   $79,117.00

Villegas Decl., Ex. A.




                                                                                                                          :
                                                                           Initials of Preparer
                                                                                                            PMC

                                               CIVIL MINUTES - GENERAL                                                        Page 31 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 32 of 36 Page ID #:1406

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
                                                                                                             September 29, 2020
 Case No.      2:19-cv-03212-SVW-GJS                                                                 Date
 Title
               National Rifle Association of America et al. v. City of Los Angeles et al.


                             Appendix C: Sample for Documentation Analysis

 Date         Timekeeper   Description                                                 Hours   Amount        Documentation Issues
                           Meet with TDC, JDM, MMI, IHK, MDC, PYO, AAF,
                           GWW, SAB, JRD, CDM, and LP re [REDACTED]
 10/16/2018   Barvir       Discuss [REDACTED]                                          0.1     47.5          Redactions
                           Review , analyze and revise letter to City Council of Los
                           Angeles re proposed ordinance NRA
 11/21/2018   Michel       Contractors.                                                1       650           None
                           Meet with JRD, IHK, GWW, PYO, AAF, TDC, AMB,
 1/22/2019    Michel       and SAB to discuss [REDACTED]                               0.1     65            Redactions
                           Analyze language of proposed ordinance and conduct
 2/4/2019     Brady        related correspondence with team re [REDACTED]              0.4     190           None
 2/7/2019     Cheuvront    Draft Correspondence to [REDACTED]                          0.8     260           Redactions
                           Draft Motion Preliminary Injunction sections on
                           Vagueness, interference with contract, economic
 2/9/2019     Cheuvront    advantage, balance of the equities.                         4       1300          None
                           Conduct computer work re profile article from Pew
                           Research Center re America's Complex
                           Relationship with Guns in iManage and distribute to
 2/13/2019    Palmerin     team per TDC.                                               0.1     17            None
 2/14/2019    Israelitt    Conduct research re [REDACTED]                              2.3     391           Redactions
                           Draft Points and Authorities in Support of Motion for
                           Preliminary Injunction; conduct legal research
 2/14/2019    Barvir       re [REDACTED]                                               3.9     1852.5        None
 2/18/2019    Barvir       Meeting with TDC re [REDACTED]                              1.4     665           Redactions
                           Conduct computer work re review LA City Clerk's
                           response to PRAR re communications between City
                           Council, City Staff, Anti‐Gun Activist Groups, City
                           Attorney, and Mitch O'Farrell and forward to TDC
 2/19/2019    Palmerin     and MMI. Update PRAR tracking spreadsheet.                  0.2     34            None
 2/19/2019    Michel       Exchange emails with TDC and AMB re [REDACTED]              0.2     95            Redactions
                           Telephone conference with [REDACTED] plaintiffs.
 2/22/2019    Cheuvront    Follow up email to CDM and AMB.                             0.5     162.5         None
                           Meetings with MMI re [REDACTED]
 2/25/2019    Barvir       exchange emails and meet with MMI to [REDACTED].            0.6     285           Redactions
 2/25/2019    Cheuvront    Conduct research [REDACTED]                                 1       325           Redactions
 3/6/2019     Michel       Exchange emails with TDC re [REDACTED]                      0.2     130           Redactions
 3/8/2019     Michel       Exchange emails with TDC re [REDACTED]                      0.3     195           Redactions
                           Conduct legal research re equal protection and due
 3/13/2019    Frank        process authorities for drafting of MPI content.            4.4     1540          None
                           Review and revise draft Motion for Preliminary
                           Injunction; conduct legal research re First
 3/28/2019    Barvir       Amendment rights to speech and association as needed.       3.2     1520          None
                           D raft memorandum of points and authorities in support
                           of motion for preliminary injunction;
 4/10/2019    Barvir       conduct legal research re same.                             3.7     1757          Vague




                                                                                                                          :
                                                                              Initials of Preparer
                                                                                                            PMC

                                                   CIVIL MINUTES - GENERAL                                                    Page 32 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 33 of 36 Page ID #:1407

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
                                                                                                         September 29, 2020
 Case No.     2:19-cv-03212-SVW-GJS                                                              Date
 Title
              National Rifle Association of America et al. v. City of Los Angeles et al.


 4/10/2019   Michel       Exchange emails with TDC and AMB re [REDACTED]             0.2   130           Redactions
 4/23/2019   Barvir       Telephone conference with TDC re [REDACTED]                0.4   190           Redactions
 4/25/2019   Brady        Exchange emails with AMB re [REDACTED]                     0.1   47.5          Redactions
                          Exchange emails with TDC and CEC re
 4/29/2019   Austin       [REDACTIONS]                                               0.2   34            Redactions
 5/6/2019    Austin       Meeting with TDC re [REDACTED]                             0.1   17            Redactions
 5/9/2019    Barvir       Exchange emails with TDC re [REDACTED]                     0.2   95            Redactions
                          Telephone conference with opposing counsel re meet
                          and confer re motion to dismiss and potential motion for
 5/17/2019   Barvir       preliminary injunction.                                    0.3   142.5         None
 5/21/2019   Barvir       Meeting with SAB re [REDACTED]                             0.1   47.5          Redactions
                          Draft Public Records Act request for the purposes of
                          getting affidavits from contractors who
                          disclosed NRA ties as well as statistics for the number
                          of contractors who applied and were awarded
                          contracts and those who were not awarded contracts for
 5/22/2019   Okita        the purposes of showing bias.                              1.7   289           None
 5/22/2019   Cheuvront    Meeting with MMA re [REDACTED]                             0.2   65            Redactions
 5/23/2019   Khundkar     Conduct legal research as to [REDACTED]                    0.7   210           Redactions
 5/23/2019   Barvir       Meetings with MMA re [REDACTED]                            0.3   142.5         Redactions
                          Review, proofread, and revise formatting of Plaintiffs'
                          Notice of Motion for Preliminary Injunction,
                          Declaration of AMB, Declaration of TDC, Request for
                          Judicial Notice, and Proposed Order. Convert to
 5/24/2019   Palmerin     PDF and save on my desktop for filing.                     1.1   187           None
                          Conduct research re evidence in support of motion for
                          preliminary injunction; review documents in
                          IMANAGE, on LA City Clerk's website, and on the
                          internet to pull correct copies of all necessary
                          documentary evidence; conduct research to find further
                          documentary support; save evidence in
                          IMANAGE and provide copies to LP for attachment to
                          AMB declaration or Request for Judicial
 5/24/2019   Barvir       Notice.                                                    1.6   760           Block billing
                          Conduct computer work re review emails from Los
                          Angeles Budget and Finance Committee
                          responding to PRARs re communications with M.
                          O'Farrell re contractors' affiliation with NRA and
                          communications re Stonewall Democratic Club and
                          Equality California. Update PRAR tracking
 5/30/2019   Palmerin     spreadsheet.                                               0.2   34            None
 6/11/2019   Okita        Meeting with TDC re [REDACTED]                             0.1   17            Redactions
 6/11/2019   Barvir       Meeting with TDC re [REDACTED]                             0.2   95            Redactions
 6/14/2019   Okita        Legal research re [REDACTED]                               2.4   408           Redactions
                          Draft ex parte application, memorandum in support, and
                          declarations in support of emergency ex
                          parte application to continue hearing on the motion to
 6/14/2019   Frank        dismiss and motion for preliminary                         1.2   420           None




                                                                                                                         :
                                                                            Initials of Preparer
                                                                                                        PMC

                                                  CIVIL MINUTES - GENERAL                                                    Page 33 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 34 of 36 Page ID #:1408

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
                                                                                                            September 29, 2020
 Case No.      2:19-cv-03212-SVW-GJS                                                                Date
 Title
               National Rifle Association of America et al. v. City of Los Angeles et al.


                           injunction, as well as the reply deadline. Court granted
                           the ex parte.
                           Analyze [REDACTED] with AMB and discuss
 6/21/2019    Brady        [REDACTED]                                                   0.3   142.5         Redactions
 6/25/2019    Okita        Email to SAB [REDACTED]                                      0.1   17            Redactions
                           Receipt, review and analyze defendants opposition to
 6/26/2019    Cheuvront    motion for preliminary injunction.                           0.6   195           None
                           Draft email to court clerk re clarification on deadline to
                           file reply to Defendants' Opposition to Plaintiffs' Motion
                           for Preliminary Injunction and send to SAB, AMB, and
                           TDC for review per TDC. Draft template for Plaintiffs'
                           Reply to Defendants' Opposition to Plaintiffs' Motion
                           for Preliminary Injunction and send to AMB, TDC, and
 7/1/2019     Palmerin     SAB.                                                         0.4   68            Block billing
 7/5/2019     Brady        Meeting with AMB re case [REDACTED]                          0.1   47.5          Redactions
 7/8/2019     Brady        Meeting with AMB re [REDACTED]                               0.1   47.5          Redactions
 7/25/2019    Palmerin     Conduct research re [REDACTED]                               0.4   68            Redactions
                           Preparation of documents and exhibits for hearing and
 8/9/2019     Cheuvront    upload and organize on laptop.                               2.1   682.5         Vague
                           Analyze notes from hearing re questions court had and
                           discuss related research with AAF to prepare for next
 8/13/2019    Brady        hearing.                                                     0.3   142.5         None
                           Meet with TDC, AAF, PYO, IHK, MDC, JRD, GWW,
                           JDM, CDM, WLS, CBM, SAB, and LP re
 8/27/2019    Barvir       [REDACTED]                                                   0.1   47.5          Redactions
 9/27/2019    Barvir       Meeting with SAB re [REDACTED]                               0.2   95            Redactions
                           Review email from LP re Judge's Standing Order on
 11/15/2019   Barvir       setting Scheduling Conferences.                              0.1   47.5          None
 12/12/2019   Brady        Conduct correspondence re [REDACTED]                         0.3   142.5         Redactions
                           Review and analyze Court's Civil Trial Prep Order and
                           distribute to team. Review Order and Central District
                           Local Rules re court trials, calendar all relevant
 12/17/2019   Palmerin     deadlines, and send confirming email to team.                0.7   119           None
                           Exchange multiple emails with SAB and AMB re
 12/18/2019   Michel       [REDACTED]                                                   0.3   195           Redactions
 12/30/2019   Brady        Meeting with CDM re [REDACTED]                               0.3   142.5         Redactions
 1/2/2020     Dale         Meeting with SAB re [REDACTED]                               0.1   55            Redactions
 1/4/2020     Michel       Telephone conferences with SAB [REDACTED]                    0.5   325           Redactions
                           Meeting with LP re [REDACTED]
                           exchange emails with LP, CDM, in
 1/7/2020     Barvir       memorandum to client re [REDACTED]                           0.6   285           None
                           Telephone conference with opposing counsel B.
 1/8/2020     Brady        Chapman re status of settlement talks.                       0.3   142.5         None
 1/9/2020     Frank        Meeting with AMB and JRD re [REDACTED]                       0.2   70            Redactions
 1/10/2020    Barvir       Meeting with SAB re [REDACTED]                               0.2   95            Redactions
                           Analyze authorities on [REDACTED]
                           draft attorney notes re same; send email re
 1/14/2020    Frank        [REDACTED] to AMB and SAB.                                   1.8   630           None




                                                                                                                            :
                                                                               Initials of Preparer
                                                                                                           PMC

                                                    CIVIL MINUTES - GENERAL                                                     Page 34 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 35 of 36 Page ID #:1409

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
                                                                                                            September 29, 2020
 Case No.     2:19-cv-03212-SVW-GJS                                                                 Date
 Title
              National Rifle Association of America et al. v. City of Los Angeles et al.


 1/14/2020   Brady        Analyze with team [REDACTED]                                  2.2   1045          Redactions
                          Meeting with AMB, JRD, SAB, KTM, and AAF re
 1/14/2020   Michel       [REDACTED]                                                    2     1300          Redactions
                          Telephone conference with CDM and SAB re
 1/15/2020   Barvir       [REDACTED]                                                    0.3   142.5         Redactions
 1/16/2020   Frank        Meetings with AMB re [REDACTED]                               0.2   70            Redactions
                          Analyze cases [REDACTED]
 1/16/2020   Moros        email results to SAB and AMB.                                 1.6   600           None
 1/16/2020   Brady        Meeting with AMB to [REDACTED]                                0.4   190           Redactions
                          Draft pretrial documents to prepare for filing deadline in
 1/17/2020   Barvir       case [REDACTED]                                               4.4   2090          None
 1/17/2020   Brady        Meeting with AMB re [REDACTED]                                0.2   95            Redactions
                          Conduct correspondence with AMB and SAB re
 1/20/2020   Michel       [REDACTED]                                                    0.2   130           Redactions
                          Telephone conferences with opposing counsel re meet
                          and confer re next steps in lawsuit in light of city voting
 1/21/2020   Brady        to repeal the ordinance.                                      0.4   190           None
                          Analyze [REDACTED]
 1/22/2020   Moros        email findings to SAB.                                        1.4   525           Redactions
 1/23/2020   Barvir       Draft correspondence to [REDACTED]                            1.6   760           Redactions
 1/24/2020   Barvir       Exchange emails with CDM and SAB re [REDACTED]                0.2   95            Redactions
                          Conduct correspondence with opposing counsel re filing
                          a notice of potential settlement in light of potential
 1/24/2020   Brady        stipulated judgment; and discuss details with CDM.            0.6   285           None
                          Exchange multiple emails with SAB and CDM re draft
                          Stipulation, Proposed Stipulated Judgment,
 1/28/2020   Barvir       [REDACTED]                                                    0.3   142.5         None
 1/29/2020   Brady        Conduct correspondence with CDM re [REDACTED]                 0.2   95            Redactions
 1/30/2020   Barvir       Multiple meetings with SAB re [REDACTED]                      0.3   142.5         Redactions
 1/30/2020   Brady        Conduct correspondence with clients re [REDACTED]             1     475           None
                          Conduct correspondence re [REDACTED]
 1/31/2020   Brady        discuss with AMB.                                             0.7   332.5         Redactions
 2/24/2020   Brady        Exchange emails with CDM re [REDACTED]                        0.2   95            Redactions
                          Draft correspondence to opposing counsel re final
 4/20/2020   Brady        settlement offer before pursuing fee motion.                  0.1   47.5          None
                          Draft Declarations of Billing Professional re Motion for
                          Attorneys Fees per AMB and correspond with
 3/2/2020    Austin       billing professionals to ensure data is current.              2.4   408           None
                          Continue to draft points and authorities in support of
                          Motion for Attorneys' Fees; begin to draft sections re
                          reasonable amount of time spent of attorney billed work;
                          continue drafting narrative re why work was done and
 3/24/2020   Barvir       why amount of time spent was reasonable.                      2.3   1095.5        None
                          Review/Revise MMA rough draft of AMB Declaration
                          in Support of Plaintiffs' Motion for Attorneys'
                          Fees; update to ensure all required information in
 4/20/2020   Barvir       included and update template re role in litigation            2.1   997.5         None




                                                                                                                         :
                                                                               Initials of Preparer
                                                                                                           PMC

                                                   CIVIL MINUTES - GENERAL                                                   Page 35 of 36
Case 2:19-cv-03212-SVW-GJS Document 60 Filed 09/29/20 Page 36 of 36 Page ID #:1410

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
                                                                                                         September 29, 2020
 Case No.     2:19-cv-03212-SVW-GJS                                                              Date
 Title
              National Rifle Association of America et al. v. City of Los Angeles et al.


                          for AAF to insert specific time and billing activity
                          descriptions.
                          Review/revise Points & Authorities in Support of
                          Plaintiffs' Motion for Attorneys' Fees; draft and
                          revise sections re attorney experience and types of work
 4/22/2020   Barvir       performed.                                                    2.3   1092.5     None
                          Review and revise SAB Declaration in Support of
                          Plaintiffs' Motion for Attorneys' Fees; revise and
                          update experience paragraphs to reflect appropriate title
                          at MAPC and years of experience, as well
                          as honors, presentations, etc.; review/revise AAF draft
                          paragraphs re role in litigation; route to SAB
                          for review and revision and updates to descriptions of
 4/23/2020   Barvir       successful cases.                                             0.9   427.5      None
 4/23/2020   Bradey       Exchange emails with AMB re [REDACTED]                        0.2   95         Redactions
                          Finish review/revise AMB Declaration in Support of
                          Plaintiffs' Motion for Attorneys' Fees; revise all
                          paragraphs re time spent by litigation team to ensure that
                          all numbers cited match billing records and Exhibit C;
                          revise all billing professionals' declarations as needed to
                          ensure they match AMB declaration; draft procedural
                          history section of declaration; finalize paragraphs re
                          authentication of
                          exhibits; draft paragraphs re work done during fee
                          motion phase of litigation; conduct final
                          proofread and route to AAF for use in finalizing draft
                          fee motion section re work done by Plaintiffs' counsel in
 4/26/2020   Barvir       underlying merits dispute                                     3     1425       None
 4/26/2020   Barvir       Telephone conference with AAF re [REDACTED]                   0.6   285        Redactions
 4/28/2020   Palmerin     Exchange emails with AMB re [REDACTED]                        0.2   34         Redactions


Villegas Decl., Ex. A.




                                                                                                                      :
                                                                              Initials of Preparer
                                                                                                        PMC

                                                   CIVIL MINUTES - GENERAL                                                Page 36 of 36
